Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40" and "42" in figure 3 have both been used to designate a hollow shaft, because reference characters "63", “64” and "61" in figure 3 have both been used to designate a housing, and because reference characters "40" and "42" in figure 9 have both been used to designate a toothed shaft. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” in figure 1 has been used to designate both a control circuit and an actuator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. ‘281.
Regarding claim 1 Kurita shows (in bold):
A rotary actuator for a shift-by-wire system of a vehicle, the rotary actuator comprising: a motor (15); 5an output shaft (18) arranged parallel to a rotation shaft (22) of the motor; and a deceleration mechanism (16) that reduces a rotational speed of the motor and transmits rotation of the motor at a reduced rotational speed to the output shaft, wherein the deceleration mechanism includes a drive gear (27) provided over an axis of 10the rotation shaft and a driven gear (28) provided over an axis of the output shaft to mesh with the drive gear, and the driven gear is a separate member from the output shaft and is loosely fitted (see figures 9-11) to the output shaft.

Regarding claim 3, Kurita shows a first engaging portion 54, second engaging portion 18 and a predetermined amount of play 53 therebetween. The driven gear 28 can only be put on the output shaft in one orientation. 
Regarding claim 5, both the meshing portion of the drive and driven gears and first and second engaging portion are disposed in substantially the same plane. 
Regarding claim 6, the sector driven gear 28 is supported in the axial direction by a thrust bearing 20 on one axial side and by the carrier 26 on the other axial side. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. ‘281 in view of WO 2013087170 A1.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 

	WO ‘170 shows in figure 5 an arrangement of an output shaft 110 for a transmission shifting device and a lever 120 with interdigitated teeth 113 and 123 with a gap “a” formed by having teeth missing. Thus, radial play in the connection therebetween is achieved. 
	It would have been obvious to one of ordinary skill in this art to modify Kurita such that teeth were missing to achieve an appropriate amount of play in the connection therein, as taught by WO ‘170 because it would have been there mere substitution of one known element for another with predictable results. Both Kurita and WO ‘170 achieve the same goal; just by different means and thus it’s just a designer’s choice to pick one over the other. There would be no unexpected results from using the tooth gap technique in Kurita nor would it require undue experimentation to implement such a modification. 
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
	Consideration of claims in view of 35 U.S.C. 101 and 121
The claims have been evaluated regarding potential statutory double patenting rejections in view of the cited prior art under 35 U.S.C. 101 and 121. No potential rejections were found. 
The claims have been evaluated regarding potential non-statutory double patenting in view of  In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). No potential rejections were found. 
	Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
Prior Art Discussed
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 
	The references cited by applicant in his Information Disclosure Statement(s) filed 17 March 2021 have been considered by the examiner. 
	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. It is suggested that applicant review and consider the cited prior art when amending his claims. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Friday, March 4, 2022